Salinger, J.
(dissenting). Somewhere, this appellant ought to have a day in court on the suit she tenders. Up to this time, all consideration, including that given by the majority, is devoted to denying claims which appellant has never made. The father of her husband made a will, bequeathing a sum of money to the son absolutely, so far as title thereto is concerned. The only limitation is that it shall be in the discretion of a trustee appointed when the fund, in whole or in part, shall be paid over, and that the trustee may pay it over whenever it is his judgment that such payment is for the good of the cestui. In other words, the eestui has title; the ancestor contemplates that he may be given possession, — does not forbid it; but the trustee is saved harmless, if he pay over, or if he do not pay over. It cannot be denied that, if the cestm gave someone an order upon the trustee, and the latter saw fit to honor it, that he has the right to do so. It cannot be denied that, if the trustee paid over all the fund to the cestui, and the latter deposited it in bank, the latter would have perfect title to the deposit, and execution issued on the alimony decree which his wife has, could effectively be levied upon the deposit. The appellant is not asking that the trustee be compelled to exercise his discretion, or she allowed to seize any part of the fund while the trustee has it. She applies to a court of equity to safeguard such rights as she will have when, if ever, the trustee shall elect to pay. She is met by *1068the citation of eases like Meek v. Briggs, 87 Iowa 610, where the testator created a fund for an improvident, under which the title could never pass to the son, and under which no part of the fund could be paid over, even by the concurrent act of the trustee and the cestui. I am not denying that one who gives may attach such conditions as that creditors can, under no circumstance, seize what has been, given. My position is that no such trust is created in this case. The trustee has power at any time to surrender to the cestui. When he does so, nothing written by the testator stands in the way of seizure by creditors. The question is not what the rights of creditors are in a fund that they can never touch, but whether, where it is possible that the act of a trustee may lawfully subject a fund to seizure by creditors, equity has any power to see to it that, when the sui*render is made, the creditor shall be assured of satisfaction. So far as real property is concerned, Section 3801 of the Code creates such a safeguard. It provides that a judgment shall be a lien upon real estate which the debtor may subsequently acquire. It does not seem a strained use of the powers of the chancery court to provide a similar safeguard as to personal property. The reasons which dictate this statute give full support to such an exercise of equitable jurisdiction. In my opinion, Jewell v. Nuhn, 173 Iowa 112, is, in principle, quite applicable. It holds that equity may so deal with property as that one whose lien is not yet effective, because steps must yet be taken to make it effective, shall have priority saved until those steps are taken. We said, in that case:
“True, my demand is not yet enforcible, and, therefore, my contract lien cannot yet be effectuated, but I can and will turn my demand into a judgment; then it will be a debt; my lien will be security for the collection of that debt. * * * You can make me wait in collecting until I obtain judgment, but you may not have it said that your lien is *1069superior to mine, and that my security which covers the future shall he ineffectual when I do turn the obligations due me into a debt.”
What the plaintiff asks may not prove very helpful to her. Eliminating the question of what may be done if the trustee captiously or dishonestly refused to pay over, she may never get anything because the trustee elects not to pay over. But that the relief prayed may not be greatly helpful to the applicant is not an objection that lies in the mouth of either trustee or cestui. Equity has not usually been deemed an ally of dishonest purpose. To grant the relief prayed cannot possibly interfere with an honest act. So long as the trustee honestly refrains from paying over, the plaintiff seeks nothing, and can have nothing. What she does ask is effective only should the trustee exercise his power to pay over, and make the payment in such manner as to hinder and delay the satisfying of plaintiff’s judgment out of what has been paid over. What the majority affirms is a refusal to see to it that, if the trustee does turn over the fund to the cestui, the right to enforce the judgment of the plaintiff shall be assured. In my opinion, there should be a reversal, and a decree ordering that, while the trustee need not pay over until, in his discretion, such payment is for the good of the cestui, that, at the time of such payment, a lien shall attach to the fund surrendered, to the extent of the amount of plaintiff’s judgment.